United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket Nos. 11-1379 & 12-1308
Issued: September 26, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 19, 2011 appellant, through her attorney, filed a timely appeal of decisions of the
Office of Workers’ Compensation Programs (OWCP) dated December 28, 2010,1 January 11 and
February 28, 2011 and two decisions dated April 26, 2011. The Board assigned this appeal
Docket No. 11-1379. Subsequently, on June 14, 2011 appellant also appealed from an OWCP
decision dated May 25, 2011, to which the Board assigned Docket No. 12-1308. Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

Appellant did not appeal the December 28, 2010 decision denying intermittent periods of disability for the
period October 23 to November 19, 2010. As such, this decision is not addressed on this appeal. 20 C.F.R. § 501.3.
2

5 U.S.C. § 8101 et seq.

ISSUES
The issues are: (1) whether appellant met her burden of proof to establish intermittent
periods of disability from May 8 to October 8, 2010; and (2) whether she met her burden of
proof to modify OWCP’s April 8, 2009 loss of wage-earning capacity decision.
On appeal appellant, through counsel, argued that she established a recurrence of
disability because the employing establishment withdrew her light-duty position. She also
contended that the loss of wage-earning capacity determination was erroneous because the
position she held was makeshift.
FACTUAL HISTORY
On November 21, 2007 appellant, then a 58-year-old letter carrier, filed a traumatic
injury claim alleging that on November 5, 2007 she was hit by a car and sustained an injury to
her left leg. On January 2, 2008 OWCP accepted her claim for a closed fracture of the upper end
of the left tibia. It later accepted appellant’s claim for traumatic arthropathy of the left lower leg.
On July 28, 2008 appellant accepted a modified limited-duty position as a carrier. Her position
had restrictions of sitting five hours a day and walking and standing were limited to one hour a
day. Appellant was also restricted to pushing/pulling/lifting up to 15 pounds for one hour a day.
She returned to work in this light-duty full-time position on August 1, 2008.
In a February 2, 2009 report, Dr. Gene Shaffer, a treating Board-certified orthopedic
surgeon, stated that appellant was status post tibial plateau fracture, with post-traumatic arthritis.
He noted that she had resumed work on a modified-duty schedule, which involved sitting,
restricted standing and walking and less driving of a truck. Appellant had no brace or support
but used a cane occasionally. Dr. Shaffer stated that he agreed with the modified-duty
assignment at the employing establishment.
In a decision dated April 8, 2009, OWCP found that appellant had been recently
employed in a modified carrier position for eight months with wages of $1,032.38 a week. It
found that her actual wages resulted in no loss in earning capacity.
On May 21, 2010 appellant filed a claim for compensation for the period May 8
through 21, 2010. A May 25, 2010 time analysis form indicated that she did not work
intermittent hours between May 12 and 21, 2010. The reason given for leave was “no work.”
By decision dated June 29, 2010, OWCP denied appellant’s claim for compensation from
May 8 through 21, 2010. It determined that she had not met the requirements for modifying the
2009 wage-earning capacity determination.
Appellant requested an oral hearing before an OWCP hearing representative that was
held on October 6, 2010. She testified that she returned to full-time work in August 2008 in a
position that allowed her to sit or stand and that she was okay doing that job. Appellant
continued to work in that position until May 8, 2000 when she was told to go home after five or
six hours because there was no light-duty work available. She missed three hours of work that
day and, thereafter, was sent home earlier and earlier.

2

In a December 28, 2010 decision, an OWCP hearing representative affirmed the June 29,
2010 decision as the evidence failed to establish that the loss of wage-earning capacity
determination of April 8, 2009 should be modified. The hearing representative further
determined that the evidence failed to establish that appellant was disabled from May 8
to 21, 2010.
Appellant submitted additional claims for compensation for missed hours.
Appellant’s claim for compensation for the period June 19 through July 2, 2010 was
denied by OWCP in an August 24, 2010 decision. This decision was affirmed by a hearing
representative in a decision dated January 11, 2011. The hearing representative found that
appellant did not meet the burden of proof for modification of the April 8, 2009 loss of wageearning capacity determination. The hearing representative noted that the medical evidence of
record did not establish that the accepted condition worsened or that an increase in injury-related
disability occurred.
In an August 4, 2010 decision, OWCP denied appellant’s claim for compensation for the
period June 5 through 18, 2010. This decision was affirmed by an OWCP hearing representative
on February 28, 2011. The hearing representative found that the evidence failed to establish any
error with regard to the loss of wage-earning capacity determination rendered on April 8, 2009.
Appellant’s claim for compensation for the period July 3 through 16, 2010 was denied by
OWCP on September 14, 2010. This decision was affirmed by an OWCP hearing representative
on April 26, 2011. The hearing representative found that appellant had not established that the
April 8, 2009 loss of wage-earning capacity decision should be modified.
Appellant’s claim for compensation for the period July 17 through August 13, 2010 was
denied by OWCP on September 24, 2010. This decision was affirmed by an OWCP’s hearing
representative on April 26, 2011. The hearing representative found that appellant had not
established that the April 8, 2009 decision should be modified.
Appellant’s claim for compensation for August 14 through September 13, 2010 was
denied by OWCP on October 18, 2010. By decision dated November 3, 2010, OWCP denied her
claim for compensation for the period September 10 through 24, 2010. It denied appellant’s
claim for compensation for the period September 27 to October 8, 2010 in a November 15, 2010
decision.
By letter dated November 15, 2010, OWCP noted that it had received appellant’s claim
for wage loss from October 23 through November 7, 2010. It advised that the evidence indicated
that specific hours of her limited-duty assignment had been withdrawn as part of the National
Reassessment Process (NRP).
The decisions of October 18, November 3 and 15, 2010 were affirmed by an OWCP
hearing representative on May 25, 2011. The hearing representative found that appellant had not
established that the loss of wage-earning capacity determination should be modified. The
hearing representative did find that there was sufficient evidence to support that appellant had
developed left knee post-traumatic arthritis in the lateral compartment due to her work-related
injury. The hearing representative determined that the medical evidence did not establish that
3

the left knee arthritis impacted her ability to perform her modified duty. The hearing
representative noted that the diagnosis of lateral tibial plateau fracture, left knee was medically
connected to her work-related injury.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.3 When an employee cannot return to the dateof-injury job because of disability due to work-related injury or disease, but does return to
alternative employment with an actual wage loss, OWCP must determine whether the earnings in
the alternative employment fairly and reasonably represent the employee’s wage-earning
capacity.4
Once the wage-earning capacity is determined, a modification of such determination is
not warranted unless there is a material change in the nature and extent of the injury-related
condition, the employee has been retrained or otherwise vocationally rehabilitated, or the original
determination was, in fact, erroneous. These are the customary criteria for modification and the
burden of proof is on the party attempting to show that modification of the determination is
warranted.5
FECA Bulletin No. 09-05, however, outlines OWCP procedures when limited-duty
positions are withdrawn pursuant to NRP. If, as in the present case, a formal loss of wageearning capacity decision has been issued, OWCP must develop the evidence to determine
whether a modification of that decision is appropriate.6
ANALYSIS
OWCP accepted appellant’s claim for closed fracture of the upper end of the left tibia and
for traumatic arthopathy of the left lower leg. Appellant returned to work in a limited-duty
assignment on July 28, 2008. On May 8, 2010 the employing establishment reduced her hours of
work in her modified position. Appellant filed claims for compensation that showed loss of
intermittent hours for periods starting May 8, 2010. She indicated that she was sent home
because no work was available.
On April 8, 2009 OWCP issued a loss of wage-earning capacity decision. The employing
establishment reassessed appellant’s position under NRP which resulted in her being assigned to
a limited-duty position with limited hours. OWCP analyzed the case under the customary
criteria for modifying a loss of wage-earning capacity determination, but did not acknowledge
3

5 U.S.C. § 8102(a).

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7 (October 2009)
5

Daniel J. Boesen, 38 ECAB 556 (1987)

6

FECA Bulletin No. 09-05 (issued August 18, 2009).

4

FECA Bulletin No. 09-05 or fully follow the procedures outlined therein for claims, such as this,
in which limited-duty positions are withdrawn pursuant to NRP.7
When a loss of wage-earning capacity decision has been issued and the position is later
withdrawn pursuant to NRP, FECA Bulletin No. 09-05 requires OWCP to develop the evidence
to determine whether a modification of the decision is appropriate.8 To this end, FECA Bulletin
No. 09-05 states that OWCP should confirm that the file contains documentary evidence
supporting that the position was an actual bona fide position. It requires OWCP to review
whether a current medical report supports work-related disability and establishes that the current
need for limited duty or medical treatment is a result of injury-related residuals, and to further
develop the evidence from both the claimant and the employing establishment if the case lacks
current medical evidence.9
FECA Bulletin No. 09-05 states that OWCP, in an effort to proactively manage these
types of cases, may undertake further nonmedical development, such as requiring that the
employing establishment address in writing whether the position on which the loss of wageearning capacity determination was based was a bona fide position at the time of the rating and
to direct the employing establishment to review its files for contemporaneous evidence
concerning the position.10
As OWCP failed to follow the guidelines in FECA Bulletin No. 09-05, the Board will set
aside the December 28, 2010 and January 11, February 28, April 26 and May 25, 2011 decisions
and remand the case for further consideration. After proper compliance with FECA Bulletin
No. 09-05 guidelines, OWCP shall issue an appropriate de novo decision on appellant’s
entitlement to wage-loss compensation beginning May 8, 2009.11
CONCLUSION
The Board finds that this case is not in posture for decision.

7

See M.A., Docket No. 12-316 (issued July 24, 2012).

8

FECA Bulletin No. 09-05, supra note 6.

9

Id. at §§ I.A.1-2.

10

Id. at § I.A.3.

11

M.A., supra note 7; see also M.E., Docket No. 11-1416 (issued May 17, 2012).

5

ORDER
IT IS HEREBY ORDERED THAT the May 25, April 26, February 28 and January 11,
2011 and December 28, 2010 decisions of the Office of Workers’ Compensation Programs are
set aside and the case remanded for further action.
Issued: September 26, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

